Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on August 3, 2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on August 3, 2021, have been entered.

Status of Claims
Cancellation of claims 29 and 33, amendment of claims 21, 23-28, 30-31 and 34-43 is acknowledged.
Claims 21-28, 30-31 and 34-43 are currently pending and are the subject of this office action.
Claims 26-27 were withdrawn since they do not encompass the elected species.


The following species, elected by Applicant, are under examination:
1- (R)-3-hydroxybutyrate-(R)-1,3-butanediol monoester ((R)-3-hydroxybutyl)-(R)-3-hydroxybutyrate):

    PNG
    media_image1.png
    64
    200
    media_image1.png
    Greyscale



Priority
The present application is a 371 of PCT/GB2018/051752 filed on 06/22/2018 and claims priority to foreign application UNITED KINGDOM 1710299.4 filed on 06/27/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 28, 30-31 and 34-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The subjects of claim 21 and its dependent claims only limit the subjects as suffering from a fatty liver (steatosis) but not necessarily suffer from a fatty liver disorder (like NAFLD or NASH, etc.), as such in its broadest interpretation, the claims also 
Although broad does not equate to indefiniteness, the fact is: how do you treat a fatty liver disorder in healthy subject (that does not suffer from a fatty liver disorder)?
Further, if the subjects suffer from a fatty liver disorder, how can you reduce the risk of developing a fatty liver disorder if the subjects already has a fatty liver disorder?  Claim 41, explicitly states that the subjects suffer from a fatty liver disorder.

The metes and bounds of the claims are not clearly defined.

Claim Rejections - 35 USC § 102 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





For claim 21, Dixit teaches a method of treating steatohepatitis (a fatty liver disorder) comprising administering to a subject suffering from steatohepatitis a composition comprising beta-hydroxybutyrate (BHB, which is a racemic (50:50) mixture of the R and S isomers, as such “it comprises (R)-BHB”) (See page 14 under Detailed Description, see also claims 1-4 and 19). 
 Individuals suffering from steatohepatitis are individuals suffering from a fatty liver as evidenced by Henderson et. al. and by Pavlov et. al..  Henderson teaches that “Steatosis (fatty liver) is an accumulation of fat in the liver.  When this progresses to become associated with inflammation, it is known as steatohepatitis” (See first page, third paragraph).  Pavlov teaches: “The next stage of a fatty liver disease is a form of hepatitis known as steatohepatitis, characterized by further fat accumulation” (see [0004]).  In other words, steatohepatitis is an inflammation of a fatty liver.

The prior art is silent regarding “by reducing liver fat”.  However: “reducing liver fat” will inevitably flow from the teachings of Dixit, since the same composition (a composition comprising (R)-3-hydroxybutyrate) is being administered to the same subjects (subjects suffering from a fatty liver disorder like steatohepatitis). In other 
In other words, even though the prior art is silent regarding “reducing liver fat”, by practicing the method of Dixit: “the administration of a composition comprising the compound (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ", one will also be “reducing liver fat”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("reducing liver fat”) of the method disclosed by Dixit (“the administration of a composition comprising the compound (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

For claims 22-25, Dixit teaches that the compound administered can be a BHB precursor such as 1, 3-butanediol esters (i.e. R 1 is –CH2-CH2-CH(OH)-CH3, see page 31, lines 16-19).


Since the compound BHB is a racemic (50:50) mixture of two enantiomers (R and S) and since 1, 3-butanediol is also a racemic (50:50) mixture of two enantiomers (R and S).  The final BHB, 1, 3-butanediol ester is mixture of 4 stereoisomers:

    PNG
    media_image2.png
    223
    528
    media_image2.png
    Greyscale

One of which is the claimed R, R stereoisomer

For claim 31, Dixit teaches that the composition can be administered in one or more administrations, which means that the administration occurs at least once a day (See page 39, line 21 or page 40, line 23)
The prior art is silent regarding the statement of claim 31: “wherein the level of fat in the liver is reduced by at least 1 percentage point by weight of the liver five days after the first treatment compared to the level of fat in the liver before the first treatment”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “the administration of a composition comprising the compound (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis “.
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim 
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “the reduction of the fat level by at least 1 percentage point by weight of the liver five days after the first treatment compared to the level of fat in the liver before the first treatment” appears to be the result of the process anticipated by the prior art: “the administration of a composition comprising the compound (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

pharmaceutical composition comprising the compound (R)-3-hydroxybutyrate is administered and pharmaceutically acceptable excipients.
All the rejections applied above to claim 21, also apply here.  Further, for claim 38 Dixit further teaches the administration of pharmaceutical composition comprising the compound R)-3-hydroxybutyrate and pharmaceutically acceptable carriers (i.e. excipients) (see for example page 16, line 31 through page 17, line 10, see page 32, line 32 through page 33, line 25). 

Claim 39 is identical to claim 21, except that a nutritional composition comprising the compound (R)-3-hydroxybutyrate is administered.
All the rejections applied above to claim 21, also apply here.  Further, for claim 39 Dixit further teaches the administration of nutritional composition comprising the compound (R)-3-hydroxybutyrate comprising for example fat (see for example page 31, lines 4-28).

For claim 40, Dixit further teaches that the nutritional composition can further comprise medium chain triglycerides (MCT, see page 31, lines 32-33).

For claim 41, the prior art is silent regarding “by targeted reduction of liver fat”.  However: “targeted reduction of liver fat” will inevitably flow from the teachings of Dixit, since the same composition (a composition comprising (R)-3-hydroxybutyrate) is being administered to the same subjects (subjects suffering from a fatty liver disorder like 
In other words, even though the prior art is silent regarding “targeted reduction of liver fat”, by practicing the method of Dixit: “the administration of a composition comprising the compound (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ", one will also be “targeting reduction of liver fat”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("targeted reduction of liver fat”) of the method disclosed by Dixit (“the administration of a composition comprising the compound (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et. al. (US 2016/0108442) in view of Mantzoros (US 2016/0263098, cited in prior office action).

Dixit teaches all the limitations of claim 30 (see 102(a)(1) above), except for the subject having a liver fat greater than 5% by weight.  However, Mantzoros teaches that fatty liver disease refers to a liver that has greater than 5% by weight fat content (see treat steatohepatitis in patients suffering from a fatty liver, and as a consequence have liver fat greater than 5% by weight, comprising administering an effective amount of a composition comprising the compound R)-3-hydroxybutyrate.
The prior art is silent regarding the fat weight being measured using 1H-NMR resonance spectroscopy (MRS).  However, “measured using MRS” is not considered an active step, but is simply describes the way that the amount of fat was determined, as such the amount of fat is the same regardless of how it was measured.
All this will result in the practice of claim 30 with a reasonable expectation of success.

2) Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et. al. (US 2016/0108442) in view of Pavlov et. al. (US 2012/0322719)

Dixit teaches all the limitations of claim 34 (see 102(a)(1) above), except for the steatohepatitis being: non-alcoholic steatohepatitis (NASH) or alcoholic steatohepatitis (ASH).  However, Pavlov teaches that there are only two types of steatohepatitis: non-alcoholic steatohepatitis (NASH) or alcoholic steatohepatitis (ASH) (see [0004])..
As such, at the time of the filing of this invention, it would have been prima facie obvious to treat any steatohepatitis including:  alcoholic steatohepatitis (NASH) or alcoholic steatohepatitis (ASH), thus resulting in the practice of claim 34 with a reasonable expectation of success.


As such, at the time of the filing of this invention, it would have been prima facie obvious to treat steatohepatitis patients that further suffer from either diabetes or obesity, since many patients suffering from steatohepatitis also suffer from obesity or diabetes, thus resulting in the practice of claims 35-36 with a reasonable expectation of success.

3) Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et. al. (US 2016/0108442).

Dixit teaches all the limitations of claims 42-43 (see 102(a)(1) above), except for the dosage being greater than 100 mg/kg/day (Claim 42) or greater than 300 mg/kg/day (Claim 43)..    
However, Dixit teaches that “the compositions of the invention are administered to the subject in dosages that range from one to five times a day or more”.  Dixit further teaches:  “It will be readily apparent to one skilled in the art that the frequency of administration of the various compositions of the invention will vary from subject to subject depending on many factors including, but not limited to, age, disease or disorder to be treated, gender, overall health, and other factors.  Thus the invention should not be construed to be limited to any particular dosage regime and the precise dosage 
Finally, Dixit teaches that : “the compounds of the invention for administration may be in the range of: from about 1 mg to about 10,000 mg, about 20 mg to about 9,500 mg, etc. (see page 40, line 33 through page 41, line 22.
For example: for an average 70 kg adult person, a dosage regime of 1 mg to about 10,000 mg once a day is equivalent to a dosage of 0.014 mg/kg/day to 142 mg/kg/day, which overlaps with the instantly claimed dose regime of claim 42 (more than 100 mg/kg/day).   For an average 70 kg adult person, a dosage regime of 1 mg to about 10,000 mg three times a day is equivalent to a dosage of 0.042 mg/kg/day to 426 mg/kg/day, which overlaps with the instantly claimed dose regime of claim 43 (more than 300 mg/kg/day).  

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).



Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25, 28, 30-31 and 34-43 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of copending Application No. 16/651,255 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instant application both administer the same compound: (R)-3-hydroxybutyrate-(R)-1, 3-butanediol monoester to the same subjects: subjects that are either healthy, obese, diabetic or suffer from liver diseases (see claim 3 of the copending application), as such whatever Applicant claims in the preamble (reducing fat liver or suppressing hunger) will necessarily occur in both cases since the same compound: ((R)-3-hydroxybutyl)-(R)-3-hydroxybutyrate) is being administered to the same subjects (obese, diabetic, healthy, with liver disease, etc.). In other words, .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
The Examiner also provisionally rejected claims 21-25 and 28-40 on the ground of nonstatutory double patenting as allegedly unpatentable over claims 1-43 of copending Application No. 16/651,255 (“the ‘255 application”). However, the claims are allowable over the cited references, as discussed above, and therefore, this provisional obviousness-type double patenting rejection is the only remaining rejection in this application. The present application was effectively filed prior to the effective filing date of the '255 application (i.e., the present application was filed on December 23, 2019 with a claim of priority to June 27, 2017, while the '255 application was filed on March 26, 2020 with a claim of priority to September 27, 2017). As such, Applicant respectfully requests withdrawal of this provisional obviousness-type double patenting rejection. See MPEP §804(I)(B)(1) (stating that "[i]f a 'provisional' nonstatutory obviousness-type double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending applications, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-

Examiner’s response:
As seen above this obviousness double patenting rejection is NOT the only remaining rejection.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free), If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 29, 2021.